LOURIE, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves without opposition to vacate the Court of Appeals for Veterans Claims’ decisions in Goodreault v. Principi 02-0555 (November 26, 2003), Aitchison v. Principi 02-1666 (December 10, 2003), and Mixson v. Principi 02-1918 (December 17, 2003), and remand these cases for further proceedings consistent with this court’s decision in Conway v. Principi 353 F.3d 1369 (Fed.Cir.2004).
Upon consideration thereof,
IT IS ORDERED THAT:
The motions are granted.